Citation Nr: 0809358	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for service-connected cervical fracture.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in February 2006 at the RO in Montgomery, 
Alabama.  A written transcript of the hearing testimony is 
included in the record.  


FINDING OF FACT

The competent evidence of record demonstrates forward flexion 
of the veteran's cervical spine to 10 degrees; the evidence 
of record does not demonstrate unfavorable ankylosis of the 
veteran's entire cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected cervical fracture have not been met for 
the entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 
5240 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vasquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2004 and March 2006 that fully 
addressed all notice elements.  The March 2004 letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, asked the veteran to notify the VA of any additional 
evidence that may be helpful to the veteran's claim, and 
described the types of medical and lay evidence that could be 
relevant to show entitlement to an increased disability 
rating.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.   The claim was readjudicated in July 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical records, private medical treatment records, and lay 
statements, including hearing testimony, have been obtained.  
38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also accorded a 
VA examination in June 2004 as part of this claim.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating for Cervical Fracture

For historical purposes, the RO, in a March 1998 decision, 
established service connection for cervical fracture with 
partial ankylosis and partial fixation with degenerative 
joint disease.  The veteran's service-connected cervical 
fracture was rated as 10 percent disabling from July 1, 1997, 
the first day after the veteran's separation from service.

In January 2004, the veteran filed the current claim for an 
increased rating of his cervical fracture.  His claim for an 
increased rating was partially granted by a September 2004 
rating decision, in which the RO increased the veteran's 
disability rating for service-connected cervical fracture to 
30 percent under Diagnostic Code 5240.  The veteran disagreed 
with the 30 percent disability rating and perfected his 
appeal of this issue.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

Upon VA examination in June 2004, the veteran demonstrated 
forward flexion of the cervical spine to 10 degrees.  He also 
demonstrated extension to 20 degrees, left lateral rotation 
to 40 degrees, right lateral rotation to 80 degrees, left 
lateral flexion to 50 degrees, and right lateral flexion to 
40 degrees.  

A December 2004 MRI of the veteran's cervical spine revealed 
off-setting of the C6 body anteriorly relative to C7.  

An April 2005 outpatient treatment record from a Huntsville, 
Alabama Army hospital notes that the veteran complained of 
constant neck pain and reported that the pain was causing him 
to miss work.  The examiner noted that the veteran's cervical 
spine was tender to palpation, but that no muscle spasm was 
present.  The examiner also noted that the veteran's range of 
motion was normal, but elicited pain.

The veteran has submitted a note from a physician dated May 
2005.  In that note, the physician states that he has treated 
the veteran for cervical pain for three years and that the 
veteran is now required to take narcotic medications on a 
daily basis.  The physician also states that the veteran is 
unable to work a continuous eight-hour work day because of 
the neck pain.

An August 2005 physical therapy evaluation reveals that the 
veteran demonstrated forward flexion of the cervical spine to 
29 degrees.  He also demonstrated extension to 20 degrees, 
left lateral rotation to 30 degrees, right lateral rotation 
to 50 degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 4 degrees.  

The veteran presented testimony before a DRO officer in 
February 2006.  At the hearing, the veteran testified that 
his neck gets very stiff and painful while sitting at work, 
and he often has to lie on the floor to relieve the pain.  
The veteran also testified that he wears a cervical collar 
and takes pain medication, and that he has missed 
approximately four to five days of work in the past year due 
to his cervical spine disability.  The veteran testified that 
his spine fused crooked and is "tipping forward."  The 
veteran also testified that he experiences radiating pain and 
numbness in his right arm.

Initially, the Board notes that the veteran was granted 
service connection in December 2006 for radiculopathy of the 
right upper extremity.  Therefore, the veteran's complaints 
of radiating pain and numbness cannot be used to establish a 
higher disability rating for his service-connected cervical 
fracture, because this would constitute pyramiding and is not 
allowed.  See 38 C.F.R. § 4.14 (evaluation of the same 
manifestation under different diagnoses is to be avoided).

The Board finds that the veteran's cervical fracture does not 
warrant a disability rating greater than 30 percent under 
Diagnostic Code 5240 for the entire period of the claim.  
Forward flexion of the veteran's cervical spine has been 
shown to be 10 degrees, at worst.  There is no evidence of 
record demonstrating either favorable or unfavorable 
ankylosis of the veteran's cervical spine.  In fact, the June 
2004 VA examination and the August 2005 physical therapy 
report demonstrate that, although limited, the veteran's 
cervical spine is capable of flexion, extension, lateral 
rotation, and lateral flexion.  

The Board acknowledges the veteran's testimony regarding his 
pain, and the effect his cervical spine disability has on his 
work.  However, the evidence of record does not demonstrate 
unfavorable ankylosis of the cervical spine as is required 
for a disability rating of 40 percent.  While the veteran 
testified that his cervical spine is "tipping forward," and 
the December 2004 MRI of the veteran's cervical spine 
confirms some off-setting between discs at C6 and C7, the 
medical evidence does not demonstrate that the veteran's 
cervical spine is ankylosed, or immobilized, in this 
position.  

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The evidence of record does not indicate that the 
veteran has been hospitalized for the treatment of his 
cervical spine disorder.  While his condition has resulted in 
some difficulties at work, this has not been so marked that 
the use of the regular schedular standards has been rendered 
impractical.  There is some impairment in his work 
activities, but the veteran is still employed.  Thus, it 
cannot be found that his cervical spine disability has caused 
marked interference with employment.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 30 percent for cervical fracture is, 
therefore, denied.  



ORDER

A disability rating in excess of 30 percent for service-
connected cervical fracture is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


